            Case 1:20-cv-01130-RJL Document 14 Filed 07/20/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




DIGOIL,

                       Petitioner,

       v.                                                Civil Action No. 20-1130 (RJL)
Democratic Republic of Congo,

                       Respondent.




                                        Return of Service

       I hereby certify that on July 15, 2020, service of the summons, petition and exhibits thereto,

proposed order, and this Court’s standing order, together with a notice of suit pursuant to 22 C.F.R.

§ 93.2 and French translations of all documents that did not already include original French text,

to the head of the Ministry of Foreign Affairs of Respondent Democratic Republic of Congo

(“DRC”) was effected by DHL pursuant to 28 U.S.C. § 1608(a)(3). The Clerk of the Court

previously certified that these service documents were transmitted by DHL through the DHL

waybill provided by counsel for DIGOIL. ECF No. 13. A copy of that waybill, No. 7434971633,

is attached hereto as Exhibit A. During the course of the shipment, DHL informed counsel for

DIGOIL that the delivery had been given a new waybill number, No. 9078027630, as confirmed

by email attached hereto as Exhibit B, and by the new waybill, which is attached hereto as Exhibit
          Case 1:20-cv-01130-RJL Document 14 Filed 07/20/20 Page 2 of 2




C. A copy of the signed receipt showing delivery of the service documents is attached hereto as

Exhibit D.1

       I declare under penalty of perjury that the foregoing information is true and correct.


 Dated: July 20, 2020                               Respectfully submitted,

                                                    /s/ Matthew D. McGill
 Rahim Moloo, N.Y. Bar #4628616                     Matthew D. McGill, D.C. Bar #481430
 rmoloo@gibsondunn.com                              mmcgill@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP                        Matthew S. Rozen, D.C. Bar #1023209
 200 Park Avenue                                    mrozen@gibsondunn.com
 New York, NY 10166                                 GIBSON, DUNN & CRUTCHER LLP
 Telephone: (212) 351-4000                          1050 Connecticut Avenue, N.W.
 Facsimile: (212) 351-4035                          Washington, D.C. 20036
                                                    Telephone: (202) 955-8500
                                                    Facsimile: (202) 467-0539

                                       Attorneys for DIGOIL




   1
         The parties’ December 14, 2007 and January 21, 2008 Production Sharing Agreements,
which established the underlying contractual arrangement and agreement to arbitrate that gave rise
to the arbitral award before this Court, contain provisions that direct DIGOIL to provide notice to
the head of DRC’s Ministry of Hydrocarbons. See ECF No. 1-2, Ex. B, art. 33 (“All notices given
under this Contract shall be in writing and set to the Parties by registered post, personal delivery
or at the following address.”); id., Ex. C, art. 33 (“All notifications regarding this contract must be
addressed in writing to the Parties by registered letter.”). To the extent these provisions may be
construed as “special arrangement[s] for service” under 28 U.S.C. § 1608(a)(1), DIGOIL has
effected service in compliance with both provisions by mailing the service documents via FedEx
to the head of DRC’s Ministry of Hydrocarbons. A copy of the receipt showing delivery of the
service documents on May 19, 2020 is attached hereto as Exhibit E. DIGOIL was not required to
attempt service pursuant to any “applicable international convention on service of judicial
documents” under 28 U.S.C. § 1608(a)(2) because no such convention governs service of process
in this case.
